DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the perimeter of the cover” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 and 5-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nishida et al. (US 9,802,650 B2).
Regarding claim 1, Nishida et al. discloses a battery tray for an electric vehicle (Abstract), the battery tray comprising:
a tub component (1) defining a battery containment area (area corresponding with 1-1), the tub component comprising:
a floor portion (1-1) forming a bottom of the battery containment area (as shown in Fig 5),
a perimeter wall portion (corresponding with wall portions beneath 1-2) integrally extending upward from a peripheral edge of the floor portion and bordering the battery containment area (as shown in Fig 5), and
a flange portion (1-2) integrally extending from an upper section of the perimeter wall portion and protruding outward from the battery containment area (as shown in Fig 5);
wherein the floor portion, perimeter wall portion, and flange portion together comprise a single integral piece (as shown in Fig 5; see also col. 6, lines 17-20); and
a cover (floor portion 3 and upper body 2) comprising a peripheral mating surface that extends around a perimeter of the cover (as shown in Fig 5, the “peripheral mating surface” is the bottom of the floor portion and upper body, as indicated by the corresponding bolt holes), wherein the peripheral mating surface is attached at the flange portion of the tub component to enclose an upper opening of the battery containment area (as shown in Fig 5 when assembled, e.g. as shown in Fig 21).
Regarding claim 2, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. further discloses that the perimeter wall portion comprises longitudinal sections (sections corresponding with 1-5) that are configured to extend longitudinally relative to the electric vehicle (as shown in Fig 5).
Regarding claim 3, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. further discloses that the flange portion is disposed at least along the longitudinal sections of the perimeter wall portion (as shown in Fig 5).
Regarding claim 5, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. further discloses a support structure (bracket 7) having an elongated member attached at an exterior side of each of the longitudinal section of the perimeter wall portion of the tub component (as shown in Fig 5 when assembled).
Regarding claim 6, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. further discloses that the tub component comprises a cross member (1-3) spanning between the longitudinal sections of the perimeter wall portion (as shown in Fig 5).
Regarding claim 7, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. further discloses that the cross member integrally interconnects with the floor portion and the perimeter wall portion, and wherein the cross member extends across the battery containment area to divide the battery containment area into separate compartments (as shown in Fig 7).
Regarding claim 8, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. further discloses that the perimeter wall portion surrounds the battery containment area, wherein the flange portion is disposed along a top end of the perimeter wall portion to form an upper peripheral edge, and wherein the cover attaches at the upper peripheral edge formed by the flange portion to seal the battery containment area (as shown in Fig 5 when assembled).
Regarding claim 9, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. further discloses that the single integral piece of the tub component is formed from a polymer (thermoplastic resin composition, see col. 6, lines 39-57).
Regarding claim 10, Nishida et al. discloses a battery tray for an electric vehicle (Abstract), the battery tray configured to engage a cover (floor portion 3 and upper body 2) disposed below a floor of the electric vehicle (as shown in Fig 21), the battery tray comprising:
a tub component (1) defining a battery containment area (area corresponding with 1-1) configured to hold battery modules that operate the electric vehicle (by definition, a battery containment area of a battery tray for an electric vehicle is configured to hold battery modules that operate the electric vehicle; see also Effects of the Invention);
wherein the tub component comprises a floor portion (1-1), a perimeter wall portion (corresponding with wall portions beneath 1-2) integrally extending upward from and along a peripheral edge of the floor portion, and a flange portion (1-2) integrally extending from an upper section of the perimeter wall portion (as shown in Fig 5), wherein the flange portion is configured to continuously engage a mating surface of the cover that is disposed along the perimeter of the cover to enclose the battery containment area (as shown in Fig 5, the “mating surface” is the bottom of the floor portion and upper body, as indicated by the corresponding bolt holes; see also e.g. Fig 21 which shows an assembled state which encloses the battery containment area); and
wherein the floor portion, perimeter wall portion, and flange portion together comprise a single integral piece (as shown in Fig 5; see also col. 6, lines 17-20).
Regarding claim 11, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. further discloses a cover (floor portion 3 and upper body 2) attached at the flange portion of the tub component and enclosing an upper opening of the battery containment area (as shown in Fig 5 when assembled).
Regarding claim 12, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. further discloses that the flange portion is disposed at least along the longitudinal sections of the perimeter wall portion, wherein the flange portion protrudes outward from the battery containment area along the longitudinal sections of the perimeter wall portion (as shown in Fig 5).
Regarding claim 13, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. further discloses a support structure (bracket 7) that includes elongated members (side portions of bracket 7) disposed at exterior sides of the longitudinal sections of the perimeter wall portion, wherein the flange portion of the tub component engages the elongated members (as shown in Fig 5 when assembled).
Regarding claim 14, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. further discloses that the tub component comprises a cross member portion (1-3) integrally extending between longitudinal sections of the perimeter wall portion, the cross member portion forming part of the single integral piece (as shown in Fig 5).
Regarding claim 15, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. further discloses that the single integral piece of the tub component is formed from a polymer (thermoplastic resin composition, see col. 6, lines 39-57).
Regarding claim 16, Nishida et al. discloses a battery tray for an electric vehicle (Abstract), the battery tray comprising:
a tub component (1) defining a battery containment area (area corresponding with 1-1);
wherein the tub component comprises a panel portion (1-1), a perimeter wall portion (corresponding with wall portions beneath 1-2) integrally extending vertically from a peripheral edge of the panel portion and bordering the battery containment area, and a flange portion (1-2) integrally extending from an upper section of the perimeter wall portion (as shown in Fig 5);
wherein the panel portion, perimeter wall portion, and flange portion together comprise a single integral piece (as shown in Fig 5; see also col. 6, lines 17-20); and
a cover (floor portion 3 and upper body 2) including a mating surface that extends continuously along a perimeter of the cover, wherein the mating surface continuously engages tha flange portion along the perimeter of the cover to enclose the battery containment area (as shown in Fig 5, the “mating surface” is the bottom of the floor portion and upper body, as indicated by the corresponding bolt holes; see also e.g. Fig 21 which shows an assembled state which encloses the battery containment area).
Regarding claim 17, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. further discloses that the panel portion is disposed along a bottom end of the perimeter wall portion to form a bottom of the battery containment area, and wherein the flange portion is disposed along a top end of the perimeter wall portion to form an upper peripheral edge (as shown in Fig 5).
Regarding claim 18, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. further discloses that the cover attaches at the upper peripheral edge formed by the flange portion and seals the battery containment area (as shown in Fig 5 when assembled).
Regarding claim 19, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. further discloses that the tub component comprises a plurality of cross member portions (ribs 1-3-5) that integrally interconnect with the panel portion and the perimeter wall portion so as to span laterally across the battery containment area to divide the battery containment area into separate compartments (as shown in Figs 5, 7, and 9).
Regarding claim 20, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. further discloses that the single integral piece of the tub component is formed from a polymer (thermoplastic resin composition, see col. 6, lines 39-57).


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for the indication of allowable subject matter may be found as set forth previously (see OA dated 06/08/2022).
Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive.
Applicant argues (see Remarks dated 09/08/2022) that Nishida fails to disclose a cover and is silent as to the cover having a mating surface extending along a perimeter which engages the flange to enclose the battery containment area.
The Examiner respectfully disagrees and submits that the body pieces and floor reasonably appear to “cover” the battery containment area, as inferred by Figs 5 and 21.  Furthermore, Fig 5 explicitly shows bolt holes around the perimeter of the body pieces and floor which correspond with bolt holes in the battery tray.  Additionally, Nishida explicitly discloses that the various components are fastened together at the flange (see col. 9, lines 10-24), and thus infers bolts or some fasteners which correspond with the shown bolt holes.  Accordingly, Applicant’s arguments that such features are not disclosed by Nishida are unpersuasive.
Applicant further argues that the perimeter of the body portions and floor do not appear to align with the flange.
The Examiner respectfully disagrees and submits that annotated Fig 5 below attempts to illustrate such alignment.  Accordingly, Applicant’s argument that the structures are not aligned is unpersuasive.

    PNG
    media_image1.png
    797
    541
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        11/16/2022